OPINIÓN DISIDENTE DEL
JUEZ ASOCIADO SE. WOLE.
Como aparece suficientemente de la opinión de la mayo-ría, la sentencia original contra el demandante en este caso» fué dictada por su propia, solicitud y con su consentimiento; se le eximió del pago de las costas y la demandada pagó sus costas. Este fué un desistimiento voluntario del actor (retraxit) y puso término al litigio. Nuestro Código de En-juiciamiento Civil ha sido tomado de California y el princi-pio de retraxit está reconocido allí bajo el Código. Stoutenborough v. Bd. Education, 104 Cal. 664; Merritt v. Campbell, 47 Cal. 542; Crossman v. Davis, 79 Cal. 603; Hibernia Saving, etc., Soc. v. Portener, 139 Cal. 93.
Independientemente del nombre con que se le llame, cuando una persona comparece ^ante una corte y solemne-mente y sin reserva renuncia a cualquier causa de acción contra un demandado, ésto es mejor que una exoneración consignada en documento (release under seal). Es una de-claración solemne por parte del demandante de que el de-, mandado ha quedado exento para siempre. Menos en un claro caso de engaño o algo semejante, que nadie pretende que existió aquí, él está obligado por su acto que constituye un completo impedimento (estoppel). Interest reipublicae est sit finis litum.
; El artículo 140 del Código de Enjuiciamiento Civil es en-teramente inaplicable a tal situación. Dicho artículo prescribe que una persona podrá ser exenta de los efectos de una sentencia, orden u otro procedimiento “que se hubiese dictado contra ella, por causa de equivocación, inadvertencia., *466sorpresa o excusable negligencia.” El procedimiento fué iniciado por el demandante que desistió del mismo. Por tanto, no hubo ningún procedimiento seguido contra él, ni siquiera una .sentencia por costas. Todo lo que existió fué su propia actuación, puesta voluntariamente en acción por él. No hubo inadvertencia, sorpresa o excusable negligen-cia. Todo fué el acto deliberado del demandante.
La opinión de la mayoría sólo trata de distinguir esta acción de un caso de retraxit diciendo que las cortes allí asumen la existencia de una transacción, y aquí no hubo ninguna. La presunción de una transacción no quedó des-truida meramente por tratar el demandante de dejar sin efecto la sentencia. No hubo ninguna otra prueba para re-batir la presunción.
A mayor abundamiento, los autos muestran que el de-mandante por lo menos en dos de los pleitos fué relevado del pago de las costas; no se le impusieron honorarios de abo-gado que hubieran sido considerables aquí en Puerto Pico. Hubo una clara transacción de estos derechos por la de-mandada.
Sin embargo, personalmente no confiaría en la presun-ción de una transacción, pfero como en una carta de pago en documento, cualquiera que fuere el motivo, la sentencia evidenció el deseo de las partes de poner término a toda re-clamación del demandante y a toda obligación por parte de la demandada.
Me siento, por lo tanto, obligado a disentir.